Citation Nr: 1454803	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, D.M., and C.M.




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2013 the appellant testified at a videoconference hearing held before the undersigned.  A transcript of the hearing is of record.

Although the appellant submitted additional evidence after the case was certified to the Board, in a June 2013 statement, the appellant waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2014). 


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in March 2001, and the immediate cause of death was listed as gunshot wound to the head. 

2.  At the time of the Veteran's death, service connection had been established for amblyopia of the left eye and status post orchidopexy with nonresolved testalgia.  

3.  Resolving reasonable doubt in the favor of the appellant, the Veteran had a diagnosis of posttraumatic stress disorder (PTSD) which was causally or etiologically related to service and was a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

However, as the Board is granting the claim of entitlement to service connection for the cause of the Veteran's death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Legal Analysis

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112. A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he died in May 2001.  The immediate cause of death was listed as gunshot wound to the head.  No other underlying causes are listed.

At the time of the Veteran's death, service connection had been established for amblyopia of the left eye and status post orchidopexy with nonresolved testalgia.  Service records reflect that the Veteran served in combat in Somalia from June to September 1994.  His DD-214 reflects that he was awarded the combat action ribbon.  

The medical evidence includes VA treatment records dated from October 1997 to October 2000 which reflect numerous psychology individual therapy notes and a diagnosis of impulse control disorder, not otherwise specified.  

The medical evidence also contains a May 2013 private medical opinion which states that the Veteran had no mental disorder or defect prior to service in Somalia, that he was exposed to traumatic events while in Somalia and that he began to exhibit classic symptoms of PTSD, and that he sought treatment through VA.  It also reflects that VA either failed to screen and/or assess his condition or has lost the records of any evaluation performed, that he was assigned to a psychology intern who was underqualified to deal with such a severe, complex and complicated patient, and that the evidence is sufficient to conclude that the Veteran was traumatized by his experiences in Somalia.  The private opinion concludes that the Veteran developed PTSD subsequent to those experiences, he was not provided adequate service by VA in dealing with his mental health problems created by his combat service, and that his mental condition contributed to his death.   

The appellant submitted many lay statements from family members and former service members who served with the Veteran which indicate that the Veteran changed significantly after returning from serving in Somalia.  He was a very different person and became very defensive, agitated, and aggressive on his return.  He had indicated that he had seen and done things in Somalia that no person should ever have to witness.  

In sum, the Board finds that the May 2013 private opinion supports the conclusion that the Veteran had PTSD related to active service, and that the PTSD contributed substantially or materially to the cause of the Veteran's death.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on any lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In this regard, the private psychologist reviewed the Veteran's service records, VA treatment records, and lay statements.  In addition, there is no medical opinion against the claim.

In summary, in applying the benefit of the doubt doctrine, the Board finds that the evidence is at least in equipoise with regard to whether the evidence establishes that the Veteran had PTSD which was etiologically related to service and contributed to cause his death by gunshot wound to the head.  Consequently, service connection for the cause of the Veteran's death is warranted.









                                                             (CONTINUED OF NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


